Citation Nr: 1808185	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-19 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970, and from March 1979 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially filed a claim for service connection for a heart condition in October 1995.  The RO denied the Veteran's claim in an unappealed rating decision dated in December 1995.  Following the decision in Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989), the RO undertook a special review of the Veteran's claims file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of certain diseases, including ischemic heart disease, to the list of diseases presumed to be caused by exposure to certain herbicide agents used in Vietnam.  In a July 2011 rating decision, the RO denied service connection for ischemic heart disease.  

The Veteran testified at a Board videoconference hearing in May 2015 before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

This case was previously before the Board in February 2016 when it was remanded to the RO for further development.  That development has been completed and the RO returned the case to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran has documented service in the Republic of Vietnam during the Vietnam era.  

2.  The evidence does not show that the Veteran has heart disease, to include ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder to include ischemic heart disease are not met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The Veteran had confirmed service in the Republic of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to herbicide agents such as Agent Orange.  

The Veteran contends that he developed a heart disorder in active service.  Upon review of the evidence of record, the Board finds that service connection for a heart disorder, to include ischemic heart disease, is not warranted.  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  In the present case, the record shows that the Veteran has not been diagnosed with a heart condition, to include ischemic heart disease.  

The Veteran's enlistment examination in May 1966, separation examination in March 1970, and re-enlistment examination in November 1978 were normal with respect to heart conditions.  

The Veteran's service treatment records (STRs) document an episode in February 1986 during active service when the Veteran was admitted to a hospital in Germany for what initially was assessed as a mild heart attack.  However, upon further evaluation, the doctors determined that the Veteran's source of chest pain was his spine.  After monitoring the Veteran's heart for a period of time, the doctors determined he did not have a mild heart attack.  

There are other complaints by the Veteran in service of chest pain or difficulty breathing.  But upon further evaluation, for example, in September 1987 the doctors recorded a normal EKG.  In June 1990, the Veteran was diagnosed with a benign heart murmur.  

The Veteran's STRs record treatment for hypertension, for which he is service-connected.  

The report of an October 1995 VA general medical examination notes the Veteran, while reporting a history of chest discomfort, had a negative history of heart problems.  Cardiac examination revealed a regular heart rate without murmurs, rubs, or gallops.  His PMI was not displaced and his precordium was not hyperactive.  Further, there was no peripheral edema. 

Subsequent post-service treatment records document a finding of sinus bradycardia in February 2013.  

The Veteran underwent a VA examination in June 2016.  The examiner wrote a lengthy opinion explaining that, although the Veteran had several complaints of chest pain during and after service, and had been admitted for a possible mild heart attack in 1986, the Veteran's records and examination showed no diagnosed heart condition.  The examiner also noted a myocardial perfusion scan in June 2015 which showed no evidence of ischemia.  Additionally, the examiner noted that the Veteran was taking medication for preventative purposes, not to treat a heart condition.  The Board finds this opinion highly probative as it included a review of the Veteran's medical history both during and active service, addresses his subjective complaints of chest pain, and included an examination of the Veteran. 

The Board has not overlooked the Veteran's lay statements with respect to his heart condition claim.  While the Veteran is competent to describe symptoms commonly associated with a heart condition, whether those symptoms are the result of a heart condition or other disability, or if an underlying disability relates to his active service, is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that he has a heart condition does not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the competent evidence of record shows that the Veteran does not have a disability in the form of a heart condition or ischemic heart disease, the Board finds that service connection is not warranted.  As there is no diagnosed ischemic heart condition, there is no presumption based on herbicide exposure available.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a heart condition.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease due to herbicide exposure, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


